DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I. claims 1-8 in the reply filed on August 17, 2022 is acknowledged. Claims 1-20 are pending of which claims 9-20 are withdrawn and claims 1-8 are now under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al. (US 2003/0091818 A1). 
	Banba et al. disclose a surface-modified pressure-sensitive adhesive having a surface-modifying layer (equivalent to the surface-modifying layer of the claimed invention) made of another polymer and physically fixed to a surface of the pressure-sensitive adhesive (equivalent to the resin member of the claimed invention).  Typical examples of pressure-sensitive adhesives include rubber-based pressure-sensitive adhesives comprising as the base polymer a rubber polymer, such as natural rubber, polyisobutylene, or a styrene/isoprene/styrene block copolymer, and acrylic pressure-sensitive adhesives comprising as the base polymer a polymer made up of components derived mainly from an acrylic monomer such as butyl acrylate or 2-ethylhexyl acrylate. The surface-modified pressure-sensitive adhesive preferably is one in which molecules of the polymer constituting the surface-modifying layer have been diffused from the pressure-sensitive adhesive surface into inner parts of the adhesive and the pressure-sensitive adhesive has been crosslinked while the molecular chains of the polymer constituting the surface-modifying layer are kept being partly embedded in the pressure-sensitive adhesive (meeting the limitation that a mixed layer is formed between the resin member and the surface-modifying layer). The pressure-sensitive adhesive constituting the pressure-sensitive adhesive base layer is not particularly limited, and any of known pressure-sensitive adhesives and the like, such as, e.g., acrylic pressure-sensitive adhesives and rubber-based pressure-sensitive adhesives, can be used. The pressure-sensitive adhesive base layer can have a thickness selected from a wide range according to the intended use, kind of the adherend, etc. However, the thickness thereof is generally about from 1 to 10,000 microns.  The pressure-sensitive adhesive base layer may consist of a single layer or may be composed of two or more layers. The base material is not particularly limited as long as it has self-supporting properties. Examples thereof include plastic films or sheets made of a polymer such as a polyester, e.g., poly(ethylene terephthalate), or an olefin resin, e.g., polypropylene, papers, fabrics, metal foils, and release papers
(equivalent to the release sheet of the claimed invention). The base material may consist of a single layer or may be composed of two or more layers. The base material is not particularly limited also in thickness, etc. The polymer to be used for forming the surface-modifying layer may be a thermoplastic resin, thermosetting resin, or ultraviolet-curable resin, or may be an elastomer or rubber. The polymer may be either an organic polymer or an inorganic polymer. Furthermore, a polymer usually used as a pressure-sensitive adhesive (e.g., an acrylic polymer, rubber polymer, or silicone polymer) can be used as the polymer for forming the surface-modifying layer. Such polymers for forming the surface-modifying layer can be used alone or in combination of two or more thereof.
Examples of the polymer (or kind thereof) of the surface-modifying layer include acrylic resins (e.g., poly((meth)acrylic ester)s and copolymers of a (meth)acrylic ester with other copolymerizable monomer(s)), polyester resins (e.g., poly(ethylene terephthalate), poly(butylene terephthalate), and poly(ethylene naphthalate)), olefin resins (e.g., polyethylene, polypropylene, and copolymers of ethylene or propylene with other .alpha.-olefin(s) or copolymerizable monomer(s), such as ethylene/vinyl acetate copolymers) , styrene resins (e.g., polystyrene and copolymers of styrene with other copolymerizable monomer(s), such as ABS resins and AS resins), vinyl chloride resins (e.g., poly(vinyl chloride) and copolymers of vinyl chloride with other copolymerizable monomer(s)), poly(vinylidene chloride), fluororesins (e.g., polytetrafluoroethylene), polyamide resins (e.g., nylon-6, nylon-6,6, and nylon-12), polycarbonates (e.g., bisphenol A polycarbonate), polyimides, polyacetals, poly(meth)acrylonitrile, polyethersulfones, polynorbornene, polyaryls, poly(arylene ether)s, polyarylates, poly(phenylene ether)s, poly(phenylene sulfide), polysulfones, polyethersulfones, polyetheretherketones, poly(vinyl alcohol), silicone resins (e.g., polysiloxanes having alkyl or phenyl groups, such as polydimethylsiloxane, polymethylphenylsiloxane, and polydiphenylsiloxane), polyurethane resins, phenolic resins, epoxy resins, melamine resins, silicon compound resins, polydienes (e.g., polyisoprene and polybutadiene), natural rubber, and synthetic rubbers (e.g., styrene/isoprene/styrene block copolymers, styrene/butadiene/styre- ne block copolymers, styrene/ethylene-butylene/styrene block copolymers, styrene-butadiene rubbers, polybutadiene, polyisoprene, polyisobutylene, butyl rubber, chloroprene rubber, and silicone rubbers). The weight-average molecular weight of the polymer of the surface-modifying layer is not particularly limited, and can be suitably selected according to purposes, etc. (thus meeting the limitations of claim 3). The thickness of the surface-modifying layer can be suitably selected according to the intended use, etc. and may be selected, for example, from the range up to 1 micron.  The surface-modifying layer may consist of a single layer or may be composed of two or more layers. (See Abstract and 0010-0015, and 0028-0038). Banba does not teach a concave-convex defect and hence meets the limitations of claim 2. With regards to the thickness of the layers and limtaiotn that the difference between the maximum value and the minimum value of the thickness of the surface- modifying layer is less than twice the average thickness, the Examiner would like to point out that, in the absence of a showing of criticality, such workable physical properties are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/           Primary Examiner, Art Unit 1787